         Case 1:21-cr-00035-EGS Document 13 Filed 02/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                    :
                                             :
        v.                                   :       CASE NO. 21-CR-35 (EGS)
                                             :
 JEFFREY SABOL, et al                        :
          Defendants.                        :


                         GOVERNMENT=S MOTION TO UNSEAL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully requests that the Court unseal the docket, arrest warrant,

indictment and related papers in the above captioned case. Defendant Michael John Lopatic Sr.

was arrested on February 3, 2021 and the reasons for sealing the case have been accomplished and

there is no longer a need to keep the case sealed. This matter was originally sealed on or about

January 29, 2021.



Date: February 9, 2021                      Respectfully submitted,


                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY
                                            New York Bar No. 4444188



                                     By:    COLLEEN D. KUKOWSKI
                                            Assistant United States Attorney
                                            D.C. Bar 1012458
                                            U.S. Attorney’s Office
                                            555 4th Street, N.W., Room 9842
                                            Washington, D.C. 20530
                                            202-252-2646
                                            Colleen.Kukowski@usdoj.gov




                                                 1
